Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
WESTERN UNION FINANCIAL SERVICES, )
INC., INTEGRATED PAYMENT SYSTEMS,  ) 
INC., and FIRST DATA CORP.,                        )                      No. 08-05-00082-CV
)
                                    Appellants,                       )                              Appeal from
)
v.                                                                          )                  County Court at Law No. 7
)
C & R DISTRIBUTING, INC.,                           )                   of El Paso County, Texas
)
                                    Appellee.                          )                           (TC# 2002-5446)

MEMORANDUM OPINION

            Pending before the Court is the motion of Appellants, Western Union Financial Services,
Inc., Integrated Payment Systems, Inc. and First Data Corp., to dismiss this appeal pursuant to
Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  We grant the motion
and dismiss the appeal with prejudice.  The motion does not reflect that the parties reached an
agreement regarding the assessment of costs.  Accordingly, we are required to assess costs against
Appellants.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs
against the appellant).

June 9, 2005                                                                
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.